Citation Nr: 1522338	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-27 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Whether the October 1981 decision that denied service connection for a psychiatric disability contained clear and unmistakable error (CUE).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran had active service from March 1968 to October 1970.  

This matter has a complex procedural history.  The Veteran's claim for a psychiatric disability was denied in an October 1981 rating decision.  The Veteran filed a timely notice of disagreement with this rating decision and the Department of Veterans Affairs (VA) regional office (RO) issued a statement of the case, but the Veteran did not file a timely substantive appeal to perfect the appeal.  Accordingly, the October 1981 rating decision became final.  

Subsequently, the Veteran filed a claim for PTSD which was denied in a January 2010 rating decision.  The January 2010 rating decision reopened the claim for PTSD but denied entitlement to PTSD on the merits.  The RO then issued a March 2010 rating decision which granted entitlement to an anxiety disorder with secondary depression "also claimed as PTSD."  

In July 2010, the Veteran's representative filed a notice of disagreement.  In this July 2010 document, the Veteran's representative clearly identifies the March 2010 rating decision as the one the Veteran is appealing.  However, as noted, the March 2010 actually granted entitlement to an anxiety disorder.  Despite repeated contentions of a desire to appeal the March 2010 rating decision, it is clear from the record that the Veteran is actually trying to appeal the January 2010 rating decision, as that is the only one that denied service connection for PTSD.  Accordingly, the Board will construe the July 2010 notice of disagreement as being filed in connection to the January 2010 rating decision.  The Veteran subsequently perfected an appeal as to the January 2010 rating decision and that is the rating decision on appeal before the Board at this time.  

As 2010 rating decision is on appeal, it has not become final.  Therefore, the Veteran's representative's arguments regarding clear and unmistakable error (CUE) in the 2010 rating decision will not be considered as a claim based on CUE cannot arise until the decision in which the claimant is claiming CUE has become final.  A claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  The RO's 2010 decision is on appeal and not yet final, so there is no CUE issue raised on appeal for the Board to consider.  See Link v. West, 12 Vet. App. 39, 45 (1998).

The Veteran's representative has also raised CUE allegations with respect to the October 1981 RO rating decision.  These allegations are discussed below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in the Veteran's representative's May 2015 correspondence, in March 2015, the Veteran submitted a notice of disagreement with a February 2015 rating decision, which found that there was no CUE in RO decision made in October 1981, in which the RO denied service connection for a nervous condition, PTSD.

As noted by the Veteran's representative, the Veteran was not issued a statement of the case in response to the March 2015 notices of disagreement.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran's claim to reopen his claim of entitlement to service connection for PTSD is premised upon the 1981 rating decision being a final decision.  Because the claim of CUE in the 1981 rating decision challenges the finality of this decision, the Board finds that the claim to reopen the PTSD claim is inextricably intertwined with the claim of CUE in the 1981 rating decision.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issue of whether the October 1981 rating decision that denied service connection for a nervous condition, PTSD, was based on CUE.  Inform the Veteran of the requirements to perfect an appeal.  If the Veteran perfects an appeal, return the case to the Board.
 
2.  Readjudicate the issue of whether new and material evidence has been received to reopen a claim for service connection for PTSD.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




